SIXTH AMENDMENT TO SUB-LEASE AGREEMENT SIXTH AMENDMENT TO SUB-LEASE AGREEMENT (“Amendment”), made this day of , 2008 between COLUMBIA 677, L.L.C., a New York limited liability company with offices at 302 Washington Avenue Extension, Albany, New York 12203 (the "Landlord"), and BROADPOINT SECURITIES GROUP, INC.f/k/a FIRST ALBANY COMPANIES INC., with an office at 677 Broadway, Albany, New York12207 (the "Tenant"). WHEREAS, Landlord and Tenant entered into a Sub-Lease Agreement dated August 12, 2003 as amended pursuant to a First Amendment dated October 11, 2004and Second Amendment dated February 28, 2005 and as amended by that certain Third Amendment dated September 29, 2006and as amended by that certain Fourth Amendment dated August 9, 2007 and as amended by that certain Fifth Amendment dated November 2, 2008 (collectively the Sublease”) concerning the lease of approximately 9,758 square feet in the building located at 677 Broadway, City and County of Albany, State of New York (“Leased Property”); and WHEREAS, Tenant desires to surrender a portion of the Leased Property prior to the expiration date set forth in the Sublease and Landlord is willing to accept such surrender in the manner and upon and subject to the terms and conditions hereinafter set forth; and WHEREAS, Landlord and Tenant desire to amend certain terms and conditions of the Sublease as specifically set forth herein. NOW, THEREFORE, in consideration of the foregoing premises, of the mutual covenants set forth herein, and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: 1.All capitalized terms not specifically defined herein shall have the meaning set forth in the Sublease. 2.Pursuant to the Sublease, Tenant is leasing space located on the 12th floor in the Building and desires to surrender to Landlord the entire 12th floor of the Building consisting of 6,805 square feet of space in the manner described herein ("Surrender Premises").Tenant wishes to surrender possession of the Surrender Premises and Landlord hereby agrees to release the Tenant from its lease obligations under the Sublease for its use and occupancy of the Surrender Premises pursuant to the terms and conditions of this Amendment. 3.
